*298OPINION

Per Curiam:

■ Dearing was arrested for burglary in Las Vegas. After being detained for 1 day, he posted bond. Two days later, he was arrested on a violation of a parole warrant from California. No bail was set. Dearing now seeks credit on his burglary prison term for the time he spent in custody on the parole warrant.
The instant case does not satisfy the requirements set forth in Anglin v. State, 90 Nev. 287, 525 P.2d 34 (1974), that bail be set. California recently held that a parolee has no right to bail when arrested or held for a parole violation. In re Law, 10 Cal.3d 21 (1973). NRS 176.055 exempts from sentence credit “confinement . . . pursuant to a judgment of conviction for another offense.” Since parole is granted subsequent to a conviction, the statutory exclusion applies, and this state characterization is both rational and reasonable. McGinnis v. Royster, 410 U.S. 263 (1973).
The order of the district court denying Dearing’s petition is affirmed.